                      Case 21-10549-JTD     Doc 100    Filed 03/26/21       Page 1 of 1



                                 UNITED STATES DEPARTMENT OF JUSTICE
                                 OFFICE OF THE UNITED STATES TRUSTEE
                                        DISTRICT OF DELAWARE
IN THE MATTER OF:                                      :       Chapter 11
                                                       :
SC SJ HOLDINGS, LLC, et al,                            :       Case No. 21-10549 (JTD)
                                                       :
                                                       :       Jointly Administered
                                                       :
          Debtors.                                     :       NOTICE OF APPOINTMENT OF
----------------------------------                     :       COMMITTEE OF UNSECURED
                                                       :       CREDITORS

       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following
persons to the Committee of Unsecured Creditors in connection with the above captioned case:

     1. San Jose Water Company, Attn: Celeste Angelich, 110 West Taylor Avenue, San Jose, CA
        95110, Phone: 408-316-3017, Email: celeste@angelich@sjwater.com

     2. Minibar North America, Inc. Attn: Anthony J. Torano, 7340 Westmore Road, Rockville,
        MD 20850, Phone: 301-354-5051, Email: tony.torano@minibar.com

     3. Pacific Coast Trane Service, Attn: J.P. O’Connell, 310 Soquel Way, Sunnyvale, CA 94085,
        Phone: 408-481-3600, Email: jpoconnell@trane.com


                                               ANDREW R. VARA
                                               UNITED STATES TRUSTEE
                                               REGIONS 3 & 9

                                               /s/ Richard L. Schepacarter for
                                               T. PATRICK TINKER
                                               Assistant United States Trustee
DATED: March 26, 2021
U.S. Trustee Attorney: Richard L. Schepacarter, Esq.; Phone: (302) 573-6491; Fax: (302) 573-6497.
Debtors’ Counsel: Justin R. Alberto, Esq.: Phone (302) 652-3131; Fax: (302) 574-2106.
